            Case 6:20-cv-00465-ADA Document 59 Filed 03/16/21 Page 1 of 4




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                     WACO DIVISION

    WSOU INVESTMENTS, LLC D/B/A                       §      CIVIL ACTION 6:20-cv-00454-ADA
    BRAZOS LICENSING AND                              §      CIVIL ACTION 6:20-cv-00461-ADA
    DEVELOPMENT,                                      §      CIVIL ACTION 6:20-cv-00465-ADA
              Plaintiff,                              §
                                                      §
    v.                                                §
                                                      §
    MICROSOFT CORPORATION,                            §
             Defendant.                               §
                                                      §
              PLAINTIFF’S SUPPLEMENTAL CLAIM CONSTRUCTION BRIEF
                    ADDRESSING “TIME-AVERAGING INTERVAL”



                                           “packet loss rate” 1
          WSOU’s Proposed Construction                        Defendant’s Proposed Construction
    the fraction of packets that are lost over a          the fraction of packets that are lost over a
    time interval suitable for the collected “data”       suitable interval of time over which an
    to be probative of the “at least one path”            average is taken




1
  In the table above, WSOU has inserted the parties’ respective definitions for “suitable time-
averaging interval” (as stated in lexicography for the “packet loss rate” term) into the parties’
previously proposed constructions for the “packet loss rate” term.
           Case 6:20-cv-00465-ADA Document 59 Filed 03/16/21 Page 2 of 4




         Anticipating that the Court may seek input on how the lexicography in the specification for

“packet loss rate” should itself be interpreted, WSOU’s response brief states that “suitable time-

averaging interval” at least encompasses the following embodiments: (1) a fixed time interval and

(2) an adaptively determined time interval. Dkt. 52, 21. 2 Now that the Court has requested a

proposed definition, a “suitable time-averaging interval” means “a time interval suitable for the

collected ‘data’ to be probative of the ‘at least one path’” (where quotation marks indicate claim

language). Microsoft incorrectly proposes “an interval of time over which an average is taken.”

Microsoft leaves the Court (and ultimately the jury) to guess as to what exactly must be averaged

over the time interval. Microsoft also overlooks that in the phrase “suitable time-averaging

interval” the couplet “time-averaging” modifies “interval”—i.e., the couplet refers to time (not

averaged values). Indeed, the word “averaging” is itself expressly tethered to “time” by a hyphen.

          WSOU’s refined construction accurately reflects disclosure in the specification

surrounding the acknowledged lexicography (at 3:46-47). The paragraph immediately preceding

the lexicographic statement explicitly addresses the “time interval” concept as follows:

           One important observation we have made is that information collected at one
           link of the network, relating to losses of correlated pairs of packets, may be
           probative of loss rates on other, downstream links of the network. To put this
           observation into practice, we have defined a “pair” as two packets, destined
           for different end nodes, that were both transmitted from the root node within a
           time interval δ. The value of δ may be specified by the operator, or it may be
           determined adaptively. In many networks, there will be s high correlation
           between the losses of packets transmitted sufficiently close in time, not least
           because if one packet is dropped due to buffer overflow, a packet following a
           short time later is likely to meet the same fate. Although useful values for δ
           will depend on the properties of the specific network of interest, typical values
           in a W-CDMA network could lie in the range 50-100 ms.

3:30-44 (emphasis added). Consistent with claims 1 and 6, this paragraph discloses the “important

observation” that information collected at one point in a network may be probative of packet loss

rates elsewhere along the same path. Id. The paragraph further teaches that the correlation will

be “high” for “losses of packets transmitted sufficiently close in time, not least because if one

2
    WSOU still maintains the claim language should encompass all disclosed embodiments.
                                                   1
            Case 6:20-cv-00465-ADA Document 59 Filed 03/16/21 Page 3 of 4




packet is dropped due to buffer overflow, a packet following a short time later is likely to meet the

same fate.” Id. An example time range is also provided. Id.

       Consistent with the above disclosure, claim 1 recites “collecting data on downstream

packet losses at a single collection point in a network” (8:13-14). Claim 6 recites analogous

limitations in the context of a “monitoring device” (8:40-41). Claim 1 further recites, in part,

“from the collected data, estimating a packet loss rate on at least one path . . . .” (8:20-21); and,

again, claim 6 recites analogous limitations (8:47-48). This claim language reflects certain

concepts in the block quotation above—i.e., that information collected at one point in a network
may be probative of packet loss rates on a downstream path, provided a suitable time interval is

used in measuring data at the collection point. In view of this intrinsic evidence, the statement

“suitable time-averaging interval” (appearing in the lexicography) should be interpreted as “time

interval suitable for the collected ‘data’ to be probative of the ‘at least one path’” (where probative

in this context refers to the “packet loss rate,” which is the claim term being defined).

       Importantly, “packet loss rate” is repeatedly described in the specification as something

that is measured as a fraction of packets that are lost. See, e.g., 3:46-47 (lexicographic statement
in question); 5:35-36 (“The end-to-end loss rate from n0 to n4 is measurable”); 3:58-60 (“one

quantity that is measurable . . . is the end-to-end packet loss rate”). The specification contains no

unambiguous requirement or disclaimer to support an interpretation that the measurements

themselves must be averaged over a given time interval, as Microsoft newly seeks to require

through claim construction. Indeed, it would appear Microsoft’s extraneous requirement would

exclude preferred embodiments where a count of dropped packets is used to measure the faction

of packets that are lost (e.g., 3:45-5:27, including the discussion of “Algorithm 1” and Algorithm

2”). The question of packet loss may be binary (e.g., a packet is either lost or it is not). This

further underscores that averaging over an interval of time (as Microsoft proposes) is not

necessarily required. For this additional reason, Microsoft’s untethered construction should be

rejected.


                                                  2
         Case 6:20-cv-00465-ADA Document 59 Filed 03/16/21 Page 4 of 4




Dated: March 16, 2021                       Respectfully submitted,


                                     By:    /s/ Ryan Loveless
                                            James L. Etheridge
                                            Texas Bar No. 24059147
                                            Ryan S. Loveless
                                            Texas Bar No. 24036997
                                            Brett A. Mangrum
                                            Texas Bar No. 24065671
                                            Travis L. Richins
                                            Texas Bar No. 24061296
                                            Jeffrey Huang
                                            Brian M. Koide
                                            ETHERIDGE LAW GROUP, PLLC
                                            2600 E. Southlake Blvd., Suite 120 / 324
                                            Southlake, TX 76092
                                            Tel.: (817) 470-7249
                                            Fax: (817) 887-5950
                                            Jim@EtheridgeLaw.com
                                            Ryan@EtheridgeLaw.com
                                            Brett@EtheridgeLaw.com
                                            Travis@EtheridgeLaw.com
                                            Jhuang@EtheridgeLaw.com
                                            Brian@EtheridgeLaw.com

                                            Mark D. Siegmund
                                            State Bar No. 24117055
                                            mark@waltfairpllc.com
                                            LAW FIRM OF WALT, FAIR PLLC.
                                            1508 North Valley Mills Drive
                                            Waco, Texas 76710
                                            Telephone: (254) 772-6400
                                            Facsimile: (254) 772-6432

                                            Counsel for Plaintiff WSOU Investments, LLC


                               CERTIFICATE OF SERVICE

       A true and correct copy of the foregoing instrument was served or delivered electronically
via U.S. District Court [LIVE]- Document Filing System, to all counsel of record, on March 16,
2021.

                                            /s/ James L. Etheridge
                                            James L. Etheridge

                                               3
